DETAILED ACTION
Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to Application No. 16/584,454 filed 9/26/2019.
Claims 1-20 are pending.
Claim 4 is rejected under 35 U.S.C. 112(b).
Claims 1-3, 9, 11-13, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sattler et al. (US Patent 2006/0010051)1.
Claims 4, 7, 10, 14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sattler et al. (US Patent Pub 2006/0010051) in view of Merwarth et al. (US Patent 8,522,240).
Claims 5, 6, 8, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sattler et al. (US Patent Pub 2006/0010051) in view of Balasubramanian et al., (US Patent Pub 2021/0073713).
Information Disclosure Statement
The information disclosure statement filed 12/20/2021 has been fully considered, initialed, and signed by the Examiner.  A copy is attached to this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites “worked by user” in the last line.  It is unclear whether this refers to the user introduced in claim 1 or a new user.  Clarification is required.

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 9, 11-13, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sattler et al. (US Patent 2006/0010051) (Sattler).
In regards to claim 1, Sattler discloses a system, comprising:
a.	at least one data processor (Sattler at para. 0020); and
b.	at least one memory storing instructions which, when executed by the at least one data processor, result in operations (Sattler at para. 0020) comprising:
i.	sending, to a user, a first email including a template, the template including a first project having a first task (Sattler at Figs. 2, 4; paras. 0016, 0020, 0028)2;
ii.	receiving, from the user, a second email including a completed template including a first time entry for the first task (Sattler at paras. 0017-18)3; and
iii.	updating, based at least on the completed template, a database object comprising a time record associated with the user, the database object being updated by at least adding to the time record, the first time entry.  Sattler at para. 0015, 0021.4
In regards to claim 2, Sattler discloses the system of claim 1, wherein the template includes a second project having a second task, wherein the completed template includes a second time entry for the second task, and wherein the database object is further updated by at least adding, to the time record, the second time entry.  Sattler at Fig. 4; paras. 0021, 0028-29.5 
In regards to claim 3, Sattler discloses the system of claim 1, wherein the first time entry includes a first numerical value corresponding to a first quantity of time.  Sattler at Fig. 4.6
In regards to claim 9, Sattler discloses the system of claim 1, wherein the template is configured to receive one or more inputs including the first time entry.  Sattler at Fig. 4.7
In regards to claim 11, Sattler discloses a computer-implemented method, comprising:
a.	sending, to a user, a first email including a template, the template including a first project having a first task (Sattler at Figs. 2, 4; paras. 0016, 0020, 0028)8;
b.	receiving, from the user, a second email including a completed template including a first time entry for the first task (Sattler at paras. 0017-18)9; and
c.	updating, based at least on the completed template, a database object comprising a time record associated with the user, the database object being updated by at least adding, to the time record, the first time entry.  Sattler at para. 0015, 0021.10
In regards to claim 12, Sattler discloses the method of claim 11, wherein the template includes a second project having a second task, wherein the completed template includes a second time entry for the second task, and wherein the database object is further updated by at least adding, to the time record, the second time entry.  Sattler at Fig. 4; paras. 0021, 0028-29.11
Claim 13 is essentially the same as claim 3 in the form of a method.  Therefore, it is rejected for the same reasons.
Claim 20 is essentially the same as claim 11 in the form of a non-transitory computer readable medium storing instructions, which when executed by at least one data processor result in operations (Sattler at para. 0020) comprising the method of claim 11.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 7, 10, 14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sattler et al. (US Patent Pub 2006/0010051) (Sattler) in view of Merwarth et al. (US Patent 8,522,240) (Merwarth).
In regards to claim 4, Sattler discloses the system of claim 3, wherein the first entry further includes an annotation indicating that the first quantity of time was spent on the first project (Sattler at Fig. 4; para. 0028) but does not expressly disclose wherein the database object is updated by at least incrementing, based at least on the first quantity, a total quantity of time worked by user during a time period associated with the time period.
Merwarth discloses a system and method for tracking tasks assigned to users by allowing the user to update tasks with time durations to complete a task.  This time duration is added to the database record for the task and a “time spent” attribute is maintained (i.e., incrementing a total quantity of time worked by user during a time period associated with the time period).  Merwarth at col. 1, lines 34-52; col. 6, lines 6-10.
Sattler and Merwarth are analogous art because they are both directed to the same field of endeavor of tracking time with respect to an employee’s tasks and projects.  
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Sattler by adding the feature of wherein the database object is updated by at least incrementing, based at least on the first quantity, a total quantity of time worked by user during a time period associated with the time period, as disclosed by Merwarth. 
The motivation for doing so would have been to track progress of user tasks as they are being worked on and to keep task progress reports up to date.  Merwarth at col. 3, lines 45-56.

In regards to claim 7, Sattler discloses the system of claim 3, but does not expressly disclose further comprising:  in response to the first time entry not including a second numerical value corresponding to a date, associating the first quantity of time with a default date comprising a date of the second email.
Merwarth discloses a system and method for tracking tasks assigned to users by allowing the user to update tasks with time durations to complete a task.  Merwarth at Fig. 2D; col. 1, lines 34-52.  Some data in the forms can be pre-populated (i.e., default) if not provided, such as the “last updated” field can be populated as today’s date.  Merwarth at col. 7, lines 25-40.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Sattler by adding the feature of in response to the first time entry not including a second numerical value corresponding to a date, associating the first quantity of time with a default date comprising a date of the second email, as disclosed by Merwarth. 
The motivation for doing so would have been to track progress of user tasks as they are being worked on and to keep task progress reports up to date.  Merwarth at col. 3, lines 45-56.

In regards to claim 10, Sattler discloses the system of claim 1, but does not expressly disclose wherein the first email is sent in response to a request from the user, and wherein the request comprises a third email, a short messaging service (SMS) message, and/or a web service request. 
Merwarth discloses a user can request to process a new assignment through the system user interface.  Merwarth at Fig. 3; col. 8, lines 36-38.  The user utilizes a graphical user interface to access the system.  Merwarth at col. 4, lines 51-56.  This interface can be accessed through a web browser or through email.  Merwarth at col. 13, lines 32-36.  This is interpreted as requesting through a web service request or through email.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Sattler by adding the feature of wherein the first email is sent in response to a request from the user, and wherein the request comprises a third email, a short messaging service (SMS) message, and/or a web service request, as disclosed by Merwarth.
The motivation for doing so would have been to allow users to update their task assignment when tasks are completed and keep tasks progress up to date.  Merwarth at col. 3, lines 45-56.

Claims 14, 17, and 19 are essentially the same as claims 4, 7, and 10, respectively, in the form of a method.  Therefore, they are rejected for the same reasons.

Claims 5, 6, 8, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sattler et al. (US Patent Pub 2006/0010051) (Sattler) in view of Balasubramanian et al., (US Patent Pub 2021/0073713) (Bala).
In regards to claim 5, Sattler discloses the system of claim 3,  but does not expressly disclose wherein the first time entry further includes a second numerical value corresponding to a second quantity of time and an annotation indicating that the second quantity of time is required to complete the task.
Bala discloses a system and method for tracking projects and tasks assigned to individual users.  The monitoring can send emails to users to remind users of their tasks and to report their progress for their assigned tasks.  Bala at para. 0031.  Entries for updating tasks can include a period of time indicating when the task should be completed (i.e., second numerical value corresponding to a quantity of time and an annotation indicating … time is required to complete the task).  Bala at para. 0033.
Sattler and Bala are analogous art because they are all directed to the same field endeavor of task tracking and timekeeping.
At the time before the effective filing date of the instant application, it would have ben obvious to one of ordinary skill in the art to modify Sattler by adding the feature of wherein the first time entry further includes a second numerical value corresponding to a second quantity of time and an annotation indicating that the second quantity of time is required to complete the task, as disclosed by Bala.
The motivation for doing so would have been to provide comprehensive information about the tasks being performed for a project.  Bala at para. 0037.

In regards to claim 6, Sattler in view of Bala discloses the system of claim 5, further comprising:
a.	determining, based at least on the annotation, that the first task is incomplete (Bala at para. 0033); and
b.	in response to the first task being incomplete a threshold quantity of time before a deadline associated with the first task and/or the first project, sending, to the user, a notification including a reminder of the deadline associated with the first task and/or the first project.  Bala at paras. 0020, 0031.12

In regards to claim 8, Sattler discloses the system of claim 1, but does not expressly disclose wherein the first time entry includes an annotation indicating that the first task is complete, and wherein the first project is determined to be complete based at least on a completion of the first task.  
Bala discloses annotating times and reporting of tasks by an individual who has completed a task.  Bala at para. 0020.  A task is authorized as completed once all tasks dependencies are finished (i.e., indicating the project is complete based on completion of a first task).  Bala at para. 0027.
At the time before the effective filing date of the instant application, it would have ben obvious to one of ordinary skill in the art to modify Sattler by adding the feature of wherein the first time entry includes an annotation indicating that the first task is complete, and wherein the first project is determined to be complete based at least on a completion of the first task, as disclosed by Bala.
The motivation for doing so would have been to provide comprehensive information about the tasks being performed for a project.  Bala at para. 0037.

Claims 15, 16, and 18 are essentially the same as claims 5, 6, and 8, respectively, in the form of a method.  Therefore, they are rejected for the same reasons.



Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  Some examples are:
Jetcheva et al. (US Patent Pub 2019/0087462) discloses a system and method for report generation for a digital task.
Mossoba et al. (US Patent 10,637,810) discloses a system and method for distributed document uploading via email to a database.
Johnson (US Patent Pub 2007/022736) discloses a system and method for task based organization management for reporting work.
Lippe et al. (US Patent Pub 2006/0143613) discloses a system and method for an email integrated task processor that extracts information related to emails from a task oriented email.
Sinha et al. (US Patent Pub 2002/0178229) discloses a system and method for linking emails to particular matters and organizations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-7970.  The examiner can normally be reached on M-F: 9:30am-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        

	/TONY MAHMOUDI/               Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                         


    
        
            
    

    
        1 Provided on the information disclosure sheet filed 12/20/2021.
        2 Time sheet reporting application can send a user a prepopulated timesheet based on a timesheet template via email (i.e., sending to a user, a first email including a template).  The timesheet template includes any projects associated with the employee and respective tasks performed by the employee for the project.
        3 The employee (i.e., user) makes any modifications to the timesheet received in the email.  The timesheet presented like the one shown in Fig. 4 (i.e., completed template including a first time entry for the first task).  The completed timesheet is emailed back to the timesheet reporting program or the timesheet reporting application.
        4 The timesheets are used to update appropriate databases with a time record.
        5 The timesheet template includes spaces for multiple projects which are assigned to the user and spaces for inputting time entries for tasks respective to individual projects.  This information is updated to the database corresponding to the appropriate project.
        6 Duration hours is a quantity of time.
        7 The form includes spaces to receive duration, notes, etc.
        8 Time sheet reporting application can send a user a prepopulated timesheet based on a timesheet template via email (i.e., sending to a user, a first email including a template).  The timesheet template includes any projects associated with the employee and respective tasks performed by the employee for the project.
        9 The employee (i.e., user) makes any modifications to the timesheet received in the email.  The timesheet presented like the one shown in Fig. 4 (i.e., completed template including a first time entry for the first task).  The completed timesheet is emailed back to the timesheet reporting program or the timesheet reporting application.
        10 The timesheets are used to update appropriate databases with a time record.
        11 The timesheet template includes spaces for multiple projects which are assigned to the user and spaces for inputting time entries for tasks respective to individual projects.  This information is updated to the database corresponding to the appropriate project.
        12 Email reminders are set to users to remind them that tasks need to be performed.